Mr. Justice Hutchison
delivered the opinion of the court.
Juan Rodríguez González was convicted upon an information charging him with the offense of adulterating milk intended for human consumption. He was 54 years of age at the time of the trial and had never before been charged with the commission of any offense. For a period of twelve years he had delivered his milk to the same retail dealer and it had never before been found to he below the standard prescribed by law. A few days before the taking of the samples, the analysis of which gave rise to the present pros-*844ueution, appellant had been injured by an automobile and was unable to make bis deliveries in person. Tbe agent employed for tbis purpose pleaded guilty to tbe transportation of adulterated milk but denied personal responsibility for tbe adulteration. Tbe containers in wbicb tbe milk was carried were not sealed. Tbe fact that tbe milk was diluted and tbe denial of tbe carrier that be bad diluted it, - can hardly be regarded as sufficient to establish tbe guilt of defendant beyond a reasonable doubt when considered in connection with tbe previous record of appellant and the specific offense with wbicb be was charged.
The cases of People v. Gautier, 20 P.R.R. 311, and People v. Ojeda, 26 P.R.R. 391, relied upon by the fiscal of this court are not in point.
The judgment appealed from must be reversed.
Mr. Justice Wolf concurred.